 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                                                        Exhibit
10.2
 


 
BROADPOINT GLEACHER SECURITIES GROUP, INC.
 
2007 INCENTIVE COMPENSATION PLAN
(As Amended and Restated Through June 16, 2009)
 
 
1.  
Purpose of the Plan

 
The purpose of this 2007 Incentive Compensation Plan (the “Plan”) is to advance
the interests of the Broadpoint Gleacher Securities Group, Inc., a New York
corporation (the “Company”), and its shareholders by providing a means (a) to
attract, retain, and reward officers, other employees, and persons who provide
services to the Company and its subsidiaries, (b) to link compensation to
measures of the Company’s performance in order to provide additional incentives,
including stock-based incentives and cash-based annual incentives, to such
persons for the creation of shareholder value, and (c) to enable such persons to
acquire or increase a proprietary interest in the Company in order to promote a
closer identity of interests between such persons and the Company’s
shareholders.  The Plan is intended to qualify certain compensation awarded
under the Plan as “performance-based” compensation under Code Section 162(m) to
the extent deemed appropriate by the Committee which administers the Plan.
 
2.  
Definitions

 
The definitions of awards under the Plan, including Options, SARs, Restricted
Stock, Deferred Stock, Stock granted as a bonus or in lieu of other awards, and
Other Stock-Based Awards, are set forth in Section 6, and the definition of
Performance Awards, including Annual Incentive Awards, is set forth in Section
8.  Such awards, together with any other right or interest granted to a
Participant under the Plan, are termed “Awards.” In addition to such terms and
the terms defined in Section 1, the following terms shall be defined as set
forth below:
 
2.1    “Annual Incentive Award” means a conditional right granted to a
Participant under Section 8.3 to receive a cash payment, Shares or other Awards
based on performance during all or part of a specified fiscal year.
 
2.2    “Beneficiary” means the person(s) or trust(s) which have been designated
by a Participant in his or her most recent written beneficiary designation filed
with the Committee to receive the benefits specified under the Plan upon such
Participant’s death.  If, upon a Participant’s death, there is no designated
Beneficiary or surviving designated Beneficiary, then the term Beneficiary means
the person(s) or trust(s) entitled by will or the laws of descent and
distribution to receive such benefits.
 
2.3    “Board” means the Board of Directors of the Company.
 
2.4    “Cause,” unless defined otherwise in the terms and conditions of a
Participant’s Award, means (i) the Participant’s conviction of, or plea of
guilty or “no contest” to, any felony; (ii) Participant’s conviction of, or plea
of guilty or “no contest” to, a violation of criminal law involving the Company
and its business; (iii) the Participant’s commission of an act of fraud or
theft, or material dishonesty in connection with his performance of duties to
Company and its affiliates; or (iv) the Participant’s willful refusal or gross
neglect by the Participant to perform the duties reasonably assigned to him and
consistent with his position with Company and its affiliates or otherwise to
comply with the material terms of any employment agreement between the Company
or any of its affiliates and the Participant, which refusal or gross neglect
continues for more than fifteen (15) days after the Participant receives written
notice thereof from the Company providing reasonable detail of the asserted
refusal or gross neglect (and which is not due to a physical or mental
impairment).
 
 
1

--------------------------------------------------------------------------------


 
2.5    “Code” means the Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions and regulations thereto.
 
2.6    “Committee” means the Compensation Committee of the Board, and the term
“Committee” shall refer to the full Board in any case in which it is performing
any function of the Committee under the Plan.  A member of the Committee is not
required by the terms of the Plan to be a Qualified Member at the time of
appointment or during his or her term of service on the Committee.
 
2.7    “Company” has the meaning set forth in Section 1 above.
 
2.8    “Covered Employee” has the meaning as defined in Section 8.5 of the Plan.
 
2.9    “Effective Date” means the date on which the Plan takes effect, as set
forth in Section 9.14 of the Plan.
 
2.10    “Fair Market Value,” means, with respect to Shares, Awards, or other
property, the fair market value of such Shares, Awards, or other property
determined by such reasonable methods or procedures as shall be established from
time to time by the Committee in compliance with the requirements of Section
409A of the Code.  At any time while Shares are traded on the NASDAQ Global
Market, the Fair Market Value of a Share as of any given date means the closing
sales price of a Share in composite trading of NASDAQ Global Market-listed
securities for that date or, if no sale occurred on that date, on the latest
preceding day on which a sale occurred, as reported by a reliable reporting
service.
 
2.11    “Participant” means an individual who has been granted an Award under
the Plan, for so long as the Company has any obligation under the Plan with
respect to such Award or such Award remains subject to any restriction under the
Plan.
 
2.12    “Plan” has the meaning set forth in Section 1 above.
 
2.13    “Preexisting Plans” mean the Company’s 1989 Stock Incentive Plan, 1999
Long-Term Incentive Plan, 2001 Long-Term Incentive Plan and Restricted Stock
Inducement Plan for Descap Employees, each as amended.
 
2.14    “Qualified Member” means a member of the Committee who is a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3) under the
Securities Exchange Act of 1934 and an “outside director” within the meaning of
Regulation 1.162-27 under Code Section 162(m).
 
2.15    “Retirement,” unless defined otherwise in the terms and conditions of a
Participant’s Award, means a Participant’s termination of employment with the
Company and all of its affiliates for reasons other than Cause on or after (i)
having completed at least five years of service and (ii) reaching any age, that,
when added to service with the Company and its affiliates (in each case,
expressed as completed years and completed months), equals at least 60.
 
2.16    “Shares” means shares of common stock, par value $0.01 per share, of the
Company and such other securities as may be substituted or resubstituted for
Shares pursuant to Section 5.3.
 
                3.  
Administration

 
3.1    Authority of the Committee.  The Plan shall be administered by the
Committee.  The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:
 
 
2

--------------------------------------------------------------------------------


 
(a)    to select persons to whom Awards may be granted;
 
(b)    to determine the type or types of Awards to be granted to each
Participant;
 
(c)    to determine the number of Awards to be granted, the number of Shares to
which an Award will relate, the cash amount payable in settlement of an Annual
Incentive Award and the performance conditions applicable thereto, all other
terms and conditions of any Award granted under the Plan (including, but not
limited to, any exercise price, grant price, or purchase price, any restriction
or condition, any schedule or performance conditions for the lapse of
restrictions or conditions relating to transferability, forfeiture,
exercisability, or settlement of an Award, and accelerations or modifications
thereof, based in each case on such considerations as the Committee shall
determine), and all other matters to be determined in connection with an Award;
 
(d)    to determine whether, to what extent, and under what circumstances an
Award may be settled, or the exercise price of an Award may be paid, in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(e)    to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Participant;
 
(f)    to prescribe the form of each Award agreement, which need not be
identical for each Participant;
 
(g)   to adopt, amend, suspend, and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;
 
(h)   to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award agreement, or other instrument hereunder; and
 
(i)    to make all other decisions and determinations as may be required under
the terms of the Plan or as the Committee may deem necessary or advisable for
the administration of the Plan.
 
3.2    Manner of Exercise of Committee Authority.  Any action of the Committee
with respect to the Plan shall be final, conclusive, and binding on all persons,
including the Company, subsidiaries of the Company, Participants, any person
claiming any rights under the Plan from or through any Participant, and
shareholders.  The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee.  At any time that a member of the Committee
is not a Qualified Member, (i) any action of the Committee relating to an Award
intended by the Committee to qualify as “performance-based compensation” within
the meaning of Code Section 162(m) and regulations thereunder may be taken by a
subcommittee, designated by the Committee or the Board, composed solely of two
or more Qualified Members, and (ii) any action relating to an Award granted or
to be granted to a Participant who is then subject to Section 16 of the
Securities Exchange Act of 1934 in respect of the Company may be taken either by
such a subcommittee or by the Committee but with each such member who is not a
Qualified Member abstaining or recusing himself or herself from such action,
provided that, upon such abstention or recusal, the Committee remains composed
of two or more Qualified Members.  Such action, authorized by such a
subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan.  The Committee may delegate to officers or managers of the Company or
any subsidiary of the Company the authority, subject to such terms as the
Committee shall determine, to perform functions designated by the Committee, to
the extent that such delegation is permitted under applicable laws.  Other
provisions of the Plan notwithstanding, the Board may perform any function of
the Committee under the Plan, in order to ensure that transactions under the
Plan are exempt under Rule 16b-3 or for any other reason; provided, however ,
that authority specifically reserved to the Board under the terms of the Plan,
the Company’s Certificate of Incorporation or By-Laws, or applicable law shall
be exercised by the Board and not by the Committee.
 
 
3

--------------------------------------------------------------------------------


 
 
3.3    Limitation of Liability.  Each member of the Committee shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him by any officer or other employee of the Company or any subsidiary, the
Company’s independent certified public accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Company to assist in the administration of the Plan.  No member of the
Committee, nor any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
behalf of the Committee or members thereof shall, to the extent permitted by
law, be fully indemnified and protected by the Company with respect to any such
action, determination, or interpretation.
 
4.  
Eligibility

 
Persons who are eligible to be granted Awards under the Plan include (i) any
executive officer and other officer or employee of the Company or any
subsidiary, including any such person who may also be a director of the Company,
(ii) any other person who provides substantial personal services to the Company
or any subsidiary not solely in the capacity as a director, and (iii) any person
who has agreed to become an employee of the Company or a subsidiary provided
that no such person may receive any payment or exercise any right relating to an
Award until such person has commenced employment.
 
5.  
Limitation on Shares Available for Awards; Per-Person Limitations; Adjustments

 
5.1    Aggregate Number of Shares Available for Awards.
 
(a)    Evergreen Share Reservation.  Awards relating to Shares may be granted
if, at the time of grant of each Award, the aggregate number of Shares subject
to outstanding Awards and outstanding awards under the Preexisting Plans plus
the number of Shares subject to the Award being granted do not exceed the sum of
(x) 15,675,000 Shares (subject to adjustment as provided in Section 5.3) plus
(y) 25% of the number of Shares issued and outstanding immediately prior to the
grant of such Award.  For purposes of this Section 5.1(a), an Option or SAR is
“outstanding” until it is exercised and any other Award is “outstanding” in the
calendar year in which it is granted and for so long thereafter as it remains
subject to any vesting condition requiring continued employment, and options and
other awards under each of the Preexisting Plans are treated as “outstanding” in
accordance with the terms of each such Preexisting Plan.  The foregoing
notwithstanding, the maximum number of shares that may be subject to ISOs
granted under the Plan shall be 2.5 million, subject to adjustment as provided
in Section 5.3.
 
(b)    Type of Shares Deliverable.  The Shares delivered in connection with
Awards may consist, in whole or in part, of authorized and unissued Shares,
treasury Shares or Shares acquired in the market for the account of a
Participant.
 
5.2    Annual Per-Person Limitations.  In each calendar year during any part of
which the Plan is in effect, a Participant may be granted Awards under Section 6
(including Performance Awards under Section 8 based on Awards authorized under
Section 6) relating to up to his or her Annual Limit, which consists of an
Annual Share Award Limit and an Annual Performance Award Limit.  A Participant’s
Annual Share Award Limit, in any year during any part of which the Participant
is then eligible under the Plan, shall equal two million Shares plus the amount
of the Participant’s unused Annual Share Award Limit relating to the same type
of Award as of the close of the previous year, subject to adjustment as provided
in Section 5.3.  With respect to Annual Incentive Awards pursuant to Section 8,
a Participant’s Annual Incentive Award limit relating to a given fiscal year
shall be (i), in the case of the Chief Executive Officer or any other executive
officer principally having Company-wide responsibilities, the greater of 25% of
Company profits after taxes but before payment of bonuses to all employees or
10% of Company revenue, and (ii), in the case of an executive officer or other
person principally having responsibilities for one or more specific business
units, the greatest of 30% of the net income of such business unit(s), 10% of
the revenues of such business unit(s), or 25% of the economic value created
(“EVC”, as defined in Section 8.2(b) below) of such business unit(s).  With
respect to Performance Awards pursuant to Section 8, other than Annual Incentive
Awards, which Performance Awards are payable solely in cash, a Participant may
not be granted Awards authorizing the earning during any calendar year of an
amount that exceeds the Participant’s Annual Performance Award Limit, which for
this purpose shall equal $3.0 million plus the amount of the Participant’s
unused cash Annual Performance Award Limit as of the close of the previous
year.  For this purpose, (i) “earning” means satisfying performance conditions
so that an amount becomes payable, without regard to whether it is to be paid
currently or on a deferred basis or continues to be subject to any service
requirement or other non-performance condition, and (ii) a Participant’s Annual
Performance Award Limit is used to the extent a cash amount or number of shares
may be potentially earned or paid under an Award, regardless of whether such
amount or shares are in fact earned or paid.  The per-person limitations on
Awards under Section 6, Annual Incentive Awards, and other Performance Awards
are each separate from one another.
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
5.3    Adjustments.  In the event of any change in the outstanding Shares after
the Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares, repurchase, liquidation, dissolution or other corporate exchange, any
large, special and non-recurring dividend or distribution to shareholders, or
other similar corporate transaction, the Committee may make such substitution or
adjustment, if any, as it deems to be equitable and in order to preserve,
without enlarging, the rights of Participants, as to (i) the number and kind of
Shares which may be delivered in connection with Awards granted thereafter,
including the number of shares reserved for incentive stock options under
Section 5.1(a), (ii) the number and kind of Shares by which annual per-person
Award limitations are measured under Section 5.2, (iii) the number and kind of
Shares subject to or deliverable in respect of outstanding Awards, and (iv) the
exercise price, grant price or purchase price relating to any Award and/or make
provision for payment of cash, other Awards or other property in respect of any
outstanding Award.  In addition, the Committee is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards (including
Performance Awards, Annual Incentive Awards, and the performance goals relating
thereto) in recognition of unusual or nonrecurring events (including events
described in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Company, any subsidiary or any business
unit, or the financial statements of the Company or any subsidiary, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, any subsidiary or business
unit thereof, performance of comparable organizations, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant; provided that no such adjustment shall be authorized or made if
and to the extent that such authority or the making of such adjustment would
cause Options, SARs, Performance Awards granted under Section 8.2 hereof, or
Annual Incentive Awards granted under Section 8.3 hereof to Participants
designated by the Committee as Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder otherwise to fail to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder.
 
 
 
 
5

--------------------------------------------------------------------------------


 
 
6.  
Specific Terms of Awards

 
6.1    General.  Awards may be granted on the terms and conditions set forth in
this Section 6.  In addition, the Committee may impose on any Award, at the date
of grant or thereafter (subject to Section 9.5), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of Awards in the event of
termination of employment or service by the Participant or upon the occurrence
of other events (including, without limitation, the existence of Cause).  The
Committee may require payment of consideration in connection with any Award,
including for purposes of complying with requirements of applicable state
corporation law.
 
6.2    Options.  The Committee is authorized to grant options to purchase Shares
(“Options”) to Participants on the following terms and conditions:
 
(a)    Exercise Price.  The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such exercise
price shall be not less than the Fair Market Value of a share on the date of
grant of such Option.
 
(b)    Time and Method of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by
which such exercise price may be paid or deemed to be paid, the form of such
payment, including cash, Shares, other Awards or awards granted under other
Company plans, or other property (including notes or other contractual
obligations of Participants to make payment on a deferred basis, or through
broker-assisted “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by which Shares will be delivered or deemed to
be delivered to Participants.
 
(c)    Incentive Stock Options.  The terms of any incentive stock option (“ISO”)
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, including but not limited to the requirement that no
ISO shall be granted more than ten years after the Effective Date.  Anything in
the Plan to the contrary notwithstanding, no term of the Plan relating to ISOs
shall be interpreted, amended, or altered, nor shall any discretion or authority
granted under the Plan be exercised, so as to disqualify either the Plan or any
ISO under Section 422 of the Code, unless the Participant has first requested
such disqualification.
 
6.3    Stock Appreciation Rights.  The Committee is authorized to grant stock
appreciation rights (“SARs”) to Participants on the following terms and
conditions:
 
(a)    Right to Payment.  An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (a) the Fair
Market Value of one Share on the date of exercise, over (B) the grant price of
the SAR as determined by the Committee as of the date of grant of the SAR, which
shall be not less than the Fair Market Value of one Share on the date of grant.
 
(b)    Other Terms.  The Committee shall determine the time or times at which an
SAR may be exercised in whole or in part, the method of exercise, method of
settlement, whether cash or Shares shall be payable to the Participant upon
exercise, the method by which Shares will be delivered or deemed to be delivered
to Participants, whether or not an SAR shall be in tandem with any other Award,
and any other terms and conditions of an SAR.
 
6.4    Restricted Stock.  The Committee is authorized to grant Awards, in the
form of Shares issued at or shortly after grant of the Award subject to
restrictions (“Restricted Stock”), to Participants on the following terms and
conditions:
 
 
 
6

--------------------------------------------------------------------------------


 
 
(a)    Grant and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, or otherwise as the
Committee may determine.  Except to the extent restricted under the terms of the
Plan and any Award agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a shareholder including
the right to vote Restricted Stock or the right to receive dividends thereon.
 
(b)    Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided, however , that the Committee may
provide, by rule or regulation or in any Award agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will lapse in whole or in part in the event of terminations
resulting from specified causes (including, without limitation, Retirement or
termination by the Company without Cause), provided that the payment or
settlement of any Award subject to Section 409A of the Code may be accelerated
only to the extent, and only upon the occurrence of events or causes, permitted
under such Section.
 
(c)    Certificates for Shares.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, the Company
shall retain physical possession of the certificate, and the Participant shall
have delivered a stock power to the Company, endorsed in blank, relating to the
Restricted Stock.
 
(d)    Dividends and Distributions.  As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any cash dividends paid on a
share of Restricted Stock be automatically reinvested in additional shares of
Restricted Stock or applied to the purchase of additional Awards under the
Plan.  The dates and terms upon which such reinvestment or purchases occur shall
be within the discretion of the Committee.  Unless otherwise determined by the
Committee, and subject to applicable law, Shares distributed in connection with
a stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Shares or other property has
been distributed.
 
6.5    Deferred Stock.  The Committee is authorized to grant Awards in the form
of Shares to be delivered at a specified future date (“Deferred Stock”) to
Participants, subject to the following terms and conditions:
 
(a)    Award and Restrictions.  Issuance of Shares will occur upon expiration of
the deferral period specified for an Award of Deferred Stock by the Committee
(or, if permitted by the Committee, as elected by the Participant either (i)
before the year in which such Award is made, or (ii) at least one year before
such deferral period otherwise would have expired, provided that such election
shall not be effective for one year and must extend such deferral period at
least five years).  In addition, Deferred Stock shall be subject to such
restrictions as the Committee may impose, if any, which restrictions may lapse
at the expiration of the deferral period or at earlier specified times,
separately or in combination, under such circumstances, in such installments, or
otherwise as the Committee may determine.
 
(b)    Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
agreement evidencing the Deferred Stock), all Deferred Stock that is at that
time subject to such risk of forfeiture shall be forfeited; provided, however,
that the Committee may provide, by rule or regulation or in any Award agreement,
or may determine in any individual case, in each case subject to applicable law,
that restrictions or forfeiture conditions relating to Deferred Stock will lapse
in whole or in part in the event of terminations upon specified causes or events
(including, without limitation, Retirement or termination by the Company without
Cause), provided that the lapse of restrictions or conditions relating to any
Award subject to Section 409A of the Code may be accelerated only to the extent,
and only upon the occurrence of events or causes, permitted under such Section.
 
 
7

--------------------------------------------------------------------------------


 
 
Deferred Stock which is subject to a risk of forfeiture may be denominated as
“restricted stock units.”
 
(c)    Dividend Equivalents.  The Committee may provide that payments in the
form of dividend equivalents will be credited in respect of Deferred Stock,
which amounts shall be paid or distributed upon expiration of the deferral
period specified for such Award of Deferred Stock.
 
6.6    Bonus Shares and Awards in Lieu of Cash Obligations.  The Committee is
authorized to grant Shares as a bonus, or to grant Shares or other Awards in
lieu of Company obligations to pay cash or grant other awards under other plans
or compensatory arrangements.  Shares or Awards granted hereunder shall be
subject to such other terms as shall be determined by the Committee.
 
6.7    Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares and factors that may influence
the value of Shares, as deemed by the Committee to be consistent with the
purposes of the Plan, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or any other factors designated by the Committee, and Awards valued by reference
to the book value of Shares or the value of securities of or the performance of
specified subsidiaries.  The Committee shall determine the terms and conditions
of such Awards.  Shares issued pursuant to an Award in the nature of a purchase
right granted under this Section 6.7 shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including cash,
Shares, other Awards, or other property, as the Committee shall determine.  Cash
awards, as an element of or supplement to any other Award under the Plan, may be
granted pursuant to this Section 6.7.


 
7.  
Certain Provisions Applicable to Awards

 
7.1    Deferral of Cash Compensation into Awards.  The Committee is authorized
to grant Awards in lieu of cash compensation or upon the deferral of cash
compensation payable by the Company or any subsidiary, including cash amounts
payable under other plans.  In such case, the Committee shall determine the
value of the Awards to be granted in lieu of or upon deferral of such cash
compensation, and may provide for a discount in such valuation in order to
promote the purposes of the Plan.
 
7.2    Term of Awards.  The term of each Award shall be for such period as may
be determined by the Committee; provided, however, that in no event shall the
term of any ISO or an SAR granted in tandem therewith exceed a period of ten
years from the date of its grant (or such shorter period as may be applicable
under Section 422 of the Code).
 
7.3    Form and Timing of Payment under Awards; Deferrals.  Subject to the terms
of the Plan and any applicable Award agreement, payments to be made by the
Company or a subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including cash, Shares, other Awards, or other property, and may be
made in a single payment or transfer, in installments, or on a deferred
basis.  The vesting of any Award may be accelerated, in the discretion of the
Committee or upon the occurrence of one or more specified events or causes
(including, without limitation, Retirement or termination by the Company without
Cause).  The settlement of any Award may be accelerated, and cash paid in lieu
of Shares in connection with such settlement, in the discretion of the Committee
or upon the occurrence of one or more specified events or causes, provided that
the payment or settlement of any Award subject to Section 409A of the Code may
be accelerated only to the extent, and only upon the occurrence of events or
causes, permitted under such Section.  The foregoing notwithstanding, no Award
specified as settleable in Shares may be settled otherwise than by delivery of
Shares if the Award agreement does not specify such alternative form of
settlement and the authorization of alternative forms of settlement would
preclude fixed accounting for the compensation expense relating to such Award
under accounting rules then applicable to the Company prior to the determination
or event which causes settlement to be in a form other than Shares.  Installment
or deferred payments may be required by the Committee (subject to Section 9.5 of
the Plan, including the consent provisions thereof in the case of any deferral
of an outstanding Award not provided for in the original Award agreement) or
permitted at the election of the Participant on terms and conditions established
by the Committee.  Payments may include provisions for the payment or crediting
of reasonable interest on installment or deferred payments or the grant or
crediting of dividend equivalents or other amounts in respect of installment or
deferred payments denominated in Shares.
 
 
8

--------------------------------------------------------------------------------


 
 
7.4    Cancellation and Rescission of Awards.  Unless the Award agreement
specifies otherwise, the Committee may cancel any unexpired, unpaid, or deferred
Awards at any time, and, unless otherwise determined by the Committee, the
Company shall have the additional rights set forth in subsection (d) below, if
the Participant is not in compliance with all applicable material provisions of
the Award agreement and the Plan, including the following conditions:
 
(a)    A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the Chief
Executive Officer of the Company or other senior executive officer designated by
the Committee, is or becomes competitive with the Company.  For Participants
whose employment has terminated, the judgment of the Chief Executive Officer or
other senior officer designated by the Committee shall be based on the
Participant’s post-employment responsibilities and position with the other
organization or business, the extent of past, current and potential competition
or conflict between the Company and the other organization or business, the
effect on the Company’s shareholders, customers, suppliers and competitors of
the Participant assuming the post-employment responsibilities and such other
considerations as are deemed relevant given the applicable facts and
circumstances.  A Participant who has terminated employment shall be free,
however, to purchase as an investment or otherwise, stock or other securities of
such organization or business so long as they are listed upon a recognized
securities exchange or traded over-the-counter, and such investment does not
represent a greater than five percent equity interest in the organization or
business.
 
(b)    A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company or use in other than the
Company’s business any confidential information or material relating to the
business of the Company which is acquired by the Participant either during or
after employment with the Company.
 
(c)    A Participant shall disclose promptly and assign to the Company all
right, title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Company, relating in any
manner to the actual or anticipated business, research, or development work of
the Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in the United States and in foreign countries.
 
 
 
9

--------------------------------------------------------------------------------


 
 
(d)    Upon exercise, settlement, payment, or delivery pursuant to an Award, the
Participant shall certify on a form acceptable to the Committee that he or she
is in compliance with the terms and conditions of this Section 7.4.  Failure to
comply with the provisions of this Section 7.4 prior to, or during the six
months after, any exercise, payment or delivery pursuant to an Award shall cause
such exercise, payment or delivery to be rescinded.  The Company shall notify
the Participant in writing of any such rescission within two years after such
exercise, payment, or delivery.  Within ten days after receiving such a notice
from the Company, the Participant shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise,
payment, or delivery pursuant to an Award.  Such payment shall be made either in
cash or by returning to the Company the number of Shares that the Participant
received in connection with the rescinded exercise, payment, or delivery, in
which case the Company shall promptly repay the lesser of the exercise price or
the then-Fair Market Value of the Shares returned.
 
The Committee may modify the conditions imposed under this Section 7.4 with
respect to any Award.  If the terms of this Section 7.4 would require that the
accounting expense for an Award that otherwise could be measured at the date of
grant or other measurement date cannot be so measured until a later time, but
such measurement would be permissible if the forfeiture of the Award were in
connection with a termination of the Participant’s employment, then the
cancellation of the Award will occur at the later of the time of the Committee’s
determination or the Participant’s termination of employment.
 
7.5    Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any subsidiary, or
any business entity to be acquired by the Company or a subsidiary, any other
right of a Participant to receive payment from the Company or any
subsidiary.  Such additional, tandem, and substituted or exchanged Awards may be
granted at any time.  Subject to Section 11.5, the Committee may determine that,
in granting a new Award, the intrinsic value of any surrendered Award or award
may be applied to reduce the exercise price of any Option, grant price of any
SAR, or purchase price of any other Award.
 
8.  
Performance and Annual Incentive Awards

 
8.1    Performance Conditions.  The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the
Committee.  The Committee may use such business criteria and measures of
performance as it may deem appropriate in establishing performance conditions,
and may exercise its discretion to reduce or increase the amounts payable under
any Award subject to performance conditions, except as limited under Sections
8.2 and 8.3 hereof in the case of a Performance Award or Annual Incentive Award
intended to qualify under Code Section 162(m).
 
8.2    Performance Awards Granted to Designated Covered Employees.  If the
Committee determines that a Performance Award to be granted to an eligible
person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of Code Section
162(m), the grant, exercise, and/or settlement of such Performance Award shall
be contingent upon achievement of preestablished performance goals and other
terms set forth in this Section 8.2.
 
(a)    Performance Goals Generally.  The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each such criteria, as specified by the
Committee consistent with this Section 8.2.  Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder (including Regulation 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised, and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise, and/or settlement of such Performance
Awards.  Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
 
 
10

--------------------------------------------------------------------------------


 
 
(b)    Business Criteria.  One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified subsidiaries,
divisions, or other business units of the Company (where the criteria are
applicable), shall be used by the Committee in establishing performance goals
for such Performance Awards: (1) earnings per share; (2) revenues; (3) cash
flow; (4) cash flow return on investment; (5) return on net assets, return on
assets, return on investment, return on capital, return on equity;
profitability; (6) economic value created (“EVC”. as defined below); (7)
operating margins or profit margins; (8) income or earnings before or after
taxes; pretax earnings; pretax earnings before interest, depreciation and
amortization; operating earnings; pretax operating earnings, before or after
interest expense and before or after incentives, service fees, and extraordinary
or special items; net income; (9) total shareholder return or stock price; (10)
book value per share; (11) expense management; improvements in capital
structure; working capital; costs; and (12) any of the above goals as compared
to the performance of a published or special index deemed applicable by the
Committee including, but not limited to, the Standard & Poor’s 500 Stock Index
or a group of comparator companies.  “EVC” means the amount by which a business
unit’s income exceeds the cost of the capital used by the business unit during
the performance period, as determined by the Committee.  Income of a business
unit may be before payment of bonuses, capital charges, non-recurring or
extraordinary income or expense, and general and administrative expenses for the
performance period, if so specified by the Committee.  One or more of the
foregoing business criteria shall also be exclusively used in establishing
performance goals for Annual Incentive Awards granted to a Covered Employee
under Section 8.3 hereof.
 
(c)    Performance Period; Timing for Establishing Performance Award
Terms.  Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to ten years, as specified by
the Committee.  Performance goals, amounts payable upon achievement of such
goals, and other material terms of Performance Awards shall be established by
the Committee (i) while the performance outcome for that performance period is
substantially uncertain and (ii) no more than 90 days after the commencement of
the performance period to which the performance goal relates or, if less, the
number of days which is equal to 25 percent of the relevant performance
period.  In all cases, the maximum amount payable in respect of a Performance
Award to any Participant shall be subject to the limitation set forth in Section
5.2 hereof.
 
(d)    Performance Award Pool.  The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards.  The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in Section
8.2(b) hereof during the given performance period, as specified by the Committee
in accordance with Section 8.2(c) hereof.  The Committee may specify the amount
of the Performance Award pool as a percentage of any of such business criteria,
a percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business
criteria.  In such case, Performance Awards may be granted as rights to payment
of a specified portion of the Award pool; such grants shall be subject to the
requirements of Section 8.2(c).
 
(e)    Settlement of Performance Awards; Other Terms.  Settlement of such
Performance Awards shall be in cash, Shares, other Awards, or other property, in
the discretion of the Committee.  The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Performance Award subject to this
Section 8.2.  The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a performance period or
settlement of Performance Awards, provided that the payment or settlement of any
Award subject to Section 409A of the Code may be accelerated only to the extent,
and only upon the occurrence of events or causes, permitted under such Section.
 
 
 
11

--------------------------------------------------------------------------------


 
8.3    Annual Incentive Awards Granted to Designated Covered Employees.  If the
Committee determines that an Annual Incentive Award to be granted to an eligible
person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of Code Section
162(m), the grant, exercise, and/or settlement of such Annual Incentive Award
shall be contingent upon achievement of preestablished performance goals and
other terms set forth in this Section 8.3.
 
(a)    Potential Annual Incentive Awards.  Not later than the deadline specified
in Section 8.2(c) above, the Committee shall determine the eligible persons who
will potentially receive Annual Incentive Awards, and the amounts potentially
payable thereunder, for that fiscal year, either out of an Annual Incentive
Award pool established by such date under Section 8.3(b) hereof or as individual
Annual Incentive Awards.  In the case of individual Annual Incentive Awards
intended to qualify under Code Section 162(m), the amount potentially payable
shall be based upon the achievement of a performance goal or goals based on one
or more of the business criteria set forth in Section 8.2(b) hereof in the given
performance year, as specified by the Committee; in other cases, such amount
shall be based on such criteria as shall be established by the Committee.  In
all cases, the maximum Annual Incentive Award of any Participant shall be
subject to the limitation set forth in Section 5.2 hereof.
 
(b)    Annual Incentive Award Pool.  The Committee may establish an Annual
Incentive Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Company in connection with Annual Incentive Awards.  The
amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the business criteria set
forth in Section 8.2(b) hereof during the given performance period, as specified
by the Committee in accordance with Section 8.2(c) hereof.  The Committee may
specify the amount of the Annual Incentive Award pool as a percentage of any of
such business criteria, a percentage thereof in excess of a threshold amount, or
as another amount which need not bear a strictly mathematical relationship to
such business criteria.
 
(c)    Payout of Annual Incentive Awards.  After the end of each fiscal year,
the Committee shall determine the amount, if any, of the potential Annual
Incentive Award payable to each Participant eligible therefor and, if
applicable, the amount of any Annual Incentive Award pool.  The Committee may,
in its discretion, determine that the amount payable to any Participant as a
final Annual Incentive Award shall be increased or reduced from the amount of
his or her potential Annual Incentive Award, including a determination to make
no final Award whatsoever, but may not exercise discretion to increase any such
amount in the case of an Annual Incentive Award intended to qualify under Code
Section 162(m).  The Committee shall specify the circumstances in which an
Annual Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a fiscal year or prior to
settlement of such Annual Incentive Award, provided that the payment or
settlement of any Award subject to Section 409A of the Code may be accelerated
only to the extent, and only upon the occurrence of events or causes, permitted
under such Section.
 
 
 
12

--------------------------------------------------------------------------------


 
8.4    Written Determinations.  Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the achievement of performance
goals relating to Performance Awards and Annual Incentive Awards, and the amount
of any final Performance Award and Annual Incentive Award shall be recorded in
writing, except that the Committee may determine that this requirement shall not
apply in the case of Performance Awards not intended to qualify under Section
162(m).  Specifically, the Committee shall certify in writing, in a manner
conforming to applicable regulations under Section 162(m), prior to settlement
of each such Award granted to a Covered Employee, that the performance goals and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.  The Committee may not delegate any
responsibility relating to such Performance Awards or Annual Incentive Awards,
and the Board shall not perform such functions at any time that the Committee is
composed solely of Qualified Members.
 
8.5    Status of Section 8.2 and Section 8.3 Awards under Code Section
162(m).  It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Sections 8.2 and 8.3 hereof granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Code Section 162(m) and regulations thereunder (including Regulation 1.162-27
and successor regulations thereto) shall, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of Code Section
162(m) and regulations thereunder.  Accordingly, the terms of Sections 8.2, 8.3,
8.4 and 8.5, including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder.  The foregoing notwithstanding, because the
Committee cannot determine with certainty whether a given Participant will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term “Covered Employee” as used herein shall mean only a person designated
by the Committee, at the time of grant of a Performance Award or Annual
Incentive Award, as likely to be a Covered Employee with respect to a specified
fiscal year.  If any provision of the Plan as in effect on the date of adoption
of any agreements relating to Performance Awards or Annual Incentive Awards that
are designated as intended to comply with Code Section 162(m) does not comply or
is inconsistent with the requirements of Code Section 162(m) or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.
 
9.  
General Provisions

 
9.1    Compliance with Laws and Obligations.  The Company shall not be obligated
to issue or deliver Shares in connection with any Award or take any other action
under the Plan in a transaction subject to the registration requirements of the
Securities Act of 1933, as amended, or any other federal or state securities
law, any requirement under any listing agreement between the Company and any
national securities exchange or automated quotation system, or any other law,
regulation, or contractual obligation of the Company, until the Company is
satisfied that such laws, regulations, and other obligations of the Company have
been complied with in full.  Certificates representing Shares issued under the
Plan will be subject to such stop-transfer orders and other restrictions as may
be applicable under such laws, regulations, and other obligations of the
Company, including any requirement that a legend or legends be placed thereon.
 
9.2    Limitations on Transferability.  Awards and other rights under the Plan
will not be transferable by a Participant except by will or the laws of descent
and distribution (or to a designated Beneficiary in the event of the
Participant’s death), and, if exercisable, shall be exercisable during the
lifetime of a Participant only by such Participant or his guardian or legal
representative; provided, however, that such Awards and other rights (other than
ISOs and SARs in tandem therewith) may be transferred during the lifetime of the
Participant, for purposes of the Participant’s estate planning or other purposes
consistent with the purposes of the Plan (as determined by the Committee), and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent permitted by the Committee.  Awards and other
rights under the Plan may not be pledged, mortgaged, hypothecated, or otherwise
encumbered, and shall not be subject to the claims of creditors.  A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.
 
 
 
13

--------------------------------------------------------------------------------


 
9.3    No Right to Continued Employment; Leaves of Absence.  Neither the Plan,
the grant of any Award, nor any other action taken hereunder shall be construed
as giving any employee, consultant, director, or other person the right to be
retained in the employ or service of the Company or any of its subsidiaries, nor
shall it interfere in any way with the right of the Company or any of its
subsidiaries to terminate any person’s employment or service at any time.
 
Unless otherwise specified in the applicable Award agreement, an approved leave
of absence shall not be considered a termination of employment or service for
purposes of an Award under the Plan.
 
9.4    Taxes.  The Company and any subsidiary is authorized to withhold from any
Award granted or to be settled, any delivery of Shares in connection with an
Award, any other payment relating to an Award, or any payroll or other payment
to a Participant amounts of withholding and other taxes due or potentially
payable in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations.
 
9.5    Changes to the Plan and Awards.  The Board may amend, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders or Participants, except that
any amendment shall be subject to the approval of the Company’s shareholders at
or before the next annual meeting of shareholders for which the record date is
after the date of such Board action if such shareholder approval is required by
any federal or state law or regulation or the rules of the NASDAQ Global Market,
and the Board may otherwise, in its discretion, determine to submit other such
amendments to shareholders for approval; provided, however , that, without the
consent of an affected Participant, no such action may materially impair the
rights of such Participant under any Award theretofore granted.  The Committee
may amend, suspend, discontinue, or terminate any Award theretofore granted and
any Award agreement relating thereto; provided, however, that no such amendment
may provide for Award terms that the Plan would not then permit for a newly
granted Award; and provided further, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under such Award.  Other provisions of the Plan notwithstanding, without the
prior approval of shareholders, the Committee shall not take any action
(including the repricing of outstanding Options) for the which the approval of
the shareholders of the Company is required under Rule 4350-5 of the NASDAQ
Company Manual unless such approval has been obtained.
 
9.6    No Rights to Awards; No Shareholder Rights.  No Participant or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Participants, employees,
consultants, or directors.  No Award shall confer on any Participant any of the
rights of a shareholder of the Company unless and until Shares are duly issued
or transferred and delivered to the Participant in accordance with the terms of
the Award or, in the case of an Option, the Option is duly exercised.
 
 
 
14

--------------------------------------------------------------------------------


 
 
9.7    International Participants.  With respect to Participants who reside or
work outside the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan with respect to such Participants or
grant Awards not conforming to the terms of the Plan to such Participants in
order that such Awards conform to the requirements of local law and customary
employment practices in such locations and in order that such Awards shall serve
the purposes of the Plan in light of such local laws and customary employment
practices.
 
9.8    Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares, other Awards, or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.
 
9.9    Nonexclusivity of the Plan.  Neither the adoption of the Plan by the
Board nor its submission or the submission of any amendment to shareholders for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other compensatory arrangements as it may deem desirable,
including the granting of awards otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.
 
9.10    Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration.  No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award (although
fractional share units may be credited in connection with any Award if so
authorized by the Committee).  The Committee shall determine whether and in what
manner cash, other Awards, or other property shall be issued or paid in lieu of
such fractional Shares or whether such fractional Shares or any rights thereto
shall be forfeited or otherwise eliminated.
 
9.11    Successors and Assigns.  The Plan shall be binding on all successors and
assigns of the Company and a Participant, including any permitted transferee of
a Participant, the Beneficiary or estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.
 
9.12    Governing Law.  The validity, construction, and effect of the Plan, any
rules and regulations under the Plan, and any Award agreement will be determined
in accordance with the laws (including those governing contracts) of the State
of New York, without giving effect to principles of conflicts of laws, and
applicable federal law.
 
9.13    Preexisting Plans.  Upon shareholder approval of the Plan as provided
under Section 9.14, no further grants of awards will be made under each of the
Preexisting Plans, but awards previously granted thereunder will remain
outstanding in accordance with the applicable award agreement and other
applicable terms of each such Preexisting Plan.
 
9.14    Effective Date, Shareholder Approval, and Plan Termination.  The Plan as
amended and restated shall become effective if and at the time that such
amendment and restatement is approved by the shareholders of the
Company.  Unless earlier terminated by action of the Board, the Plan shall
terminate on the day before the tenth anniversary of the effectiveness of the
Plan.  Upon any such termination of the Plan, no new authorizations of grants of
Awards may be made, but then-outstanding Awards shall remain outstanding in
accordance with their terms, and the Committee otherwise shall retain its full
powers under the Plan with respect to such Awards.
 
 
 
 
15 

--------------------------------------------------------------------------------

 